EXHIBIT 10.36

THE HANOVER INSURANCE GROUP, INC. 2006 LONG-TERM INCENTIVE PLAN

1. DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2. PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based Awards.

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception. Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. Subject to adjustment as provided in Section 7(b), the
maximum number of shares of Stock (the “Share Limit”) that may be delivered in
satisfaction of Awards under the Plan is 3,000,000 plus the number of shares of
Stock that (A) are subject to awards granted and outstanding under the Prior
Plan as of the Adoption Date, to the extent such awards are forfeited or are
canceled, or expire or terminate, after the Adoption Date without the issuance
of Stock or are satisfied after the Adoption Date without the issuance of Stock,
or (B) are outstanding as of the Adoption Date in the form of restricted stock
awards under the Prior Plan and that are thereafter reacquired or repurchased by
the Company prior to vesting. The number of shares of Stock delivered in
satisfaction of Full Value Awards shall not exceed 50% of the Share Limit, and
the number of shares of Stock delivered in satisfaction of ISOs shall not exceed
3,000,000. The number of shares of Stock delivered in satisfaction of Awards
shall, for purposes of the preceding two sentences, be determined net of shares
of Stock withheld by the Company in satisfaction of tax withholding requirements
with respect to the Award and net of forfeited shares of Restricted Stock. For
the avoidance of doubt, a share of Stock made subject to an Award that is
exercised or satisfied, or that terminates or expires, without the delivery of
such share shall not be treated as having been delivered under the Plan. To the
extent consistent with the requirements of Section 422 of the Code and
regulations thereunder, and with other applicable legal requirements (including
applicable stock exchange requirements), Stock issued under awards of an
acquired company that are converted, replaced, or adjusted in connection with
the acquisition shall not reduce the number of shares available for Awards under
the Plan.

(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

(c) Section 162(m) Limits. Subject to the Share Limit, the maximum number of
shares of Stock for which Stock Options may be granted to any person in any
calendar year and the maximum number of shares of Stock subject to SARs granted
to any person in any calendar year will each be 500,000. The maximum number of
shares of Stock subject to other Awards granted to any person in any calendar
year will be 150,000 shares of Stock. The foregoing provisions will be construed
in a manner consistent with Section 162(m) and will be subject to adjustment as
provided in Section 7(b).

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key employees and
directors of, consultants and advisors to, and other persons providing services
to the Company or its Affiliates who, in the opinion of the Administrator, are
in a position to make a contribution to the success of the Company and its
Affiliates; provided, that eligibility shall be further limited to those persons
as to whom the use of a Form S-8 Registration Statement is permissible.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.



--------------------------------------------------------------------------------

6. RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting any Award granted
hereunder, the Participant agrees to the terms of the Award and the Plan.
Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.

(2) Term of Plan (ISOs). No ISOs may be granted under the Plan more than ten
years after the earlier of the date the Plan was adopted by the Company or the
date the Plan was approved by the stockholders of the Company, but previously
granted ISOs may continue beyond that ten-year term.

(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the second sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs (and,
except as the Administrator otherwise expressly provides in accordance with the
second sentence of this Section 6(a)(3), other non-transferable Awards requiring
exercise) may be exercised only by the Participant. To the extent provided in
the immediately preceding sentence, the Administrator may permit Awards other
than ISOs to be transferred by gift, subject to such limitations as the
Administrator may impose.

(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant’s Employment, each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant’s permitted transferees,
if any, to the extent not already vested will be forfeited, except that:

(A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;

(B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate; and

(C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted from a termination of the Participant’s Employment for
Cause.

(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary or appropriate. The Administrator may, but need not,
hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock in satisfaction of tax withholding requirements
(but not in excess of the minimum withholding required by law).

(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
shares of Stock (not exceeding 250,000 shares in the aggregate) subject to Full
Value Awards or by reference to which Full Value Awards are denominated. Any
such payment provisions shall comply with the requirements of Section 409A. For
the avoidance of doubt, dividends or other distributions with respect to
outstanding shares of Restricted Stock shall not be treated as in-lieu amounts
described in the first sentence of this Section 6(a)(6).

(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or Affiliate to the Participant.

(8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will



--------------------------------------------------------------------------------

preestablish, in writing, one or more specific Performance Criteria no later
than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m)). Prior to grant, vesting or payment
of the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 6(a)(8) applies may be granted after the first meeting of the
stockholders of the Company held in 2011 until the listed performance measures
set forth in the definition of “Performance Criteria” (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
stockholders of the Company in accordance with the requirements of
Section 162(m), unless such grant is made contingent upon such approval.

(9) Section 409A. Awards under the Plan are intended either to be exempt from
the rules of Section 409A or to satisfy those rules, and shall be construed
accordingly.

(10) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the
delivery of such Stock shall be treated as awarded under the Plan (and shall
reduce the number of shares thereafter available under the Plan in accordance
with the rules set forth in Section 4). In any case where an award is made under
another plan or program of the Company or its Affiliates and such award is
intended to qualify for the performance-based compensation exception under
Section 162(m), and such award is settled by the delivery of Stock or another
Award under the Plan, the applicable Section 162(m) limitations under both the
other plan or program and under the Plan shall be applied to the Plan as
necessary (as determined by the Administrator) to preserve the availability of
the Section 162(m) performance-based compensation exception with respect
thereto.

(b) Awards Requiring Exercise

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
of the fair market value of the Stock subject to the Award, determined as of the
date of grant, or such higher amount as the Administrator may determine in
connection with the grant. No such Award, once granted, may be repriced other
than in accordance with the applicable stockholder approval requirements of the
New York Stock Exchange.

(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, or, if so permitted by the
Administrator and if legally permissible, (i) through the delivery of shares of
Stock that have been outstanding for at least six months (unless the
Administrator approves a shorter period) and that have a fair market value equal
to the exercise price, (ii) through a broker-assisted exercise program
acceptable to the Administrator, (iii) by other means acceptable to the
Administrator, or (iv) by any combination of the foregoing permissible forms of
payment. The delivery of shares in payment of the exercise price under clause
(a)(i) above may be accomplished either by actual delivery or by constructive
delivery through attestation of ownership, subject to such rules as the
Administrator may prescribe.

(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant.

(c) Awards Not Requiring Exercise

Restricted Stock and Unrestricted Stock, whether delivered outright or under
Awards of Stock Units or other Awards that do not require exercise, may be made
in exchange for such lawful consideration, including services, as the
Administrator determines.

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction (or, to the extent
provided in Section 7(a)(6) below, in the event of a Change in Control whether
or not it is a Covered Transaction):

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.



--------------------------------------------------------------------------------

(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Administrator may provide for payment (a
“cash-out”), with respect to some or all Awards, equal in the case of each
affected Award to the excess, if any, of (A) the fair market value of one share
of Stock (as determined by the Administrator in its reasonable discretion
consistent with Section 409A) times the number of shares of Stock subject to the
Award, over (B) the aggregate exercise or purchase price, if any, under the
Award (in the case of an SAR, the aggregate base price above which appreciation
is measured), in each case on such payment terms (which need not be the same as
the terms of payment to holders of Stock) and other terms, and subject to such
conditions, as the Administrator determines.

(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, substitution or cash-out, each Award requiring exercise will become
fully exercisable and the delivery of shares of Stock deliverable under each
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a stockholder in the
Covered Transaction.

(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed pursuant to Section 7(a)(1) above), other than outstanding
shares of Restricted Stock (which shall be treated in the same manner as other
shares of Stock, subject to Section 7(a)(5) below), will terminate upon
consummation of the Covered Transaction.

(5) Additional Limitations. Any share of Stock or cash-out payment delivered
pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to an Award
may, in the discretion of the Administrator, contain such restrictions, if any,
as the Administrator deems appropriate to reflect any performance or other
vesting conditions to which the Award was subject and that did not lapse (or
were not satisfied) in connection with the Covered Transaction. In the case of
Restricted Stock that does not vest in connection with the Covered Transaction,
the Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan. The
provisions of this Section 7(a)(5) shall be applied after taking into account
any accelerated vesting under Section 7(a)(6), where Section 7(a)(6) is
applicable.

(6) Change in Control. In the event of a Change in Control, each outstanding
Award shall vest (and, if relevant, become exercisable), in each case regardless
of whether (if the transaction is a Covered Transaction) there is an assumption
or substitution of the Award under Section 7(a)(1) above. The provisions of this
Section 7(a)(6) shall be applied before the application of the foregoing
provisions of this Section 7(a).

(7) Section 409A. Notwithstanding the foregoing provisions of this Section 7(a),
Awards subject to and intended to satisfy the requirements of Section 409A shall
be construed and administered consistent with such intent.

(b) Change in and Distributions With Respect to Stock

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares specified in
Section 4(a) that may be delivered under the Plan and to the maximum share
limits described in Section 4(c), and will also make appropriate adjustments to
the number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422 of the Code and for the performance-based compensation rules
of Section 162(m), where applicable.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition



--------------------------------------------------------------------------------

to exercise of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act. The Company may
require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect adversely
the Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. Any amendments to the Plan
shall be conditioned upon stockholder approval only to the extent, if any, such
approval is required by law (including the Code and applicable stock exchange
requirements), as determined by the Administrator.

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

11. WAIVER OF JURY TRIAL

By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under (i) the Plan, (ii) the Prior Plan, (iii) any Award, (iv) any award under
the Prior Plan, or (v) any amendment, waiver, consent, instrument, document or
other agreement delivered or which in the future may be delivered in connection
with any of the foregoing, and agrees that any such action, proceedings or
counterclaim shall be tried before a court and not before a jury. By accepting
an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim described in the first sentence of this Section 11, seek to enforce
the foregoing waivers.



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant rights or options to the extent permitted by
Section 157(c) of the Delaware General Corporation Law; (iii) to one or more
executive officers of the Company the authority to allocate other Awards among
such persons (other than executive officers of the Company) eligible to receive
Awards under the Plan as such delegated officer or officers determine consistent
with such delegation; provided, that with respect to any delegation described in
this clause (iii) the Compensation Committee (or a properly delegated member or
members of such Committee) shall have authorized the issuance of a specified
maximum number of shares of Stock under such Awards and shall have specified the
consideration, if any, to be paid therefor; (iv) to the extent permitted by
applicable law, to one or more employee members of the Board the power to make
Awards to persons (other than executive officers of the Company) eligible to
receive Awards under the Plan; and (v) to such Employees or other persons as it
determines such ministerial tasks as it deems appropriate. Except as expressly
provided in the preceding sentence or as otherwise determined by the
Compensation Committee, any person to whom the authority to make or allocate
Awards has been delegated pursuant to the preceding sentence shall be deemed to
possess, also, the other administrative duties, powers and responsibilities
described in Section 3 with respect to such Awards. In the event of any
delegation described in the preceding sentences, the term “Administrator” shall
include the person or persons so delegated to the extent of such delegation.

“Adoption Date”: May 16, 2006.

“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for an Affiliate, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A) apply but any such
change shall not be effective for twelve (12) months.

“Award”: Any or a combination of the following:

 

  (i) Stock Options.

 

  (ii) SARs.

 

  (iii) Restricted Stock.

 

  (iv) Unrestricted Stock.

 

  (v) Stock Units, including Restricted Stock Units.

 

  (vi) Performance Awards.

 

  (vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cause”: In the case of any Participant, any of the following: (i) the continued
willful failure of the Participant to perform substantially his or her duties
with the Company or any Affiliate (other than any such failure resulting from
the Participant’s incapacity due to disability within the meaning of the
Company’s short term disability plan as in effect at the time such determination
is made) after ten (10) days prior written notice from the Board; (ii) the
Participant’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving theft or embezzlement, or a felony; (iii) the willful
engaging by the Participant in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company or any Affiliate; (iv) the
breach by the Participant of any nondisclosure or non-solicitation agreement
with the Company or any Affiliate; or (v) such other act, failure to act,
condition or event, if any, as may be determined by the Administrator at or
prior to the time of grant of an Award. Notwithstanding the foregoing, if the
Participant is party to an employment or severance agreement with the Company
that contains a definition of cause, such definition shall apply (in the case of
such Participant) in lieu of the definition set forth in the preceding sentence.

“Change in Control”: Any of the following: (i) the members of the Board at the
beginning of any consecutive twenty-four (24) calendar month period (the
“Incumbent Directors”) cease at any time during such period for any reason other
than due to



--------------------------------------------------------------------------------

death, Disability or Retirement (in the event of a member’s death, Disability or
Retirement, such member shall be deemed to continue as an Incumbent Director
until such member’s seat on the Board is filled) to constitute at least a
majority of the members of the Board, provided that any director whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least a majority of such Incumbent Directors shall be treated as an
Incumbent Director; (ii) any “person” including a “group” (as such terms are
used in Sections 13(d) and 14(d)(2) of The Securities Exchange Act of 1934, as
amended (the “1934 Act”), but excluding the Company, its affiliates, any
employee benefit plan of the Company or any affiliate, and an underwriter
temporarily holding securities pursuant to an offering of such securities) is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the 1934 Act),
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then outstanding securities, except
this provision shall not be applicable if the Company, in connection with
raising capital or making an acquisition (including through the issuance of debt
or other securities which are convertible into securities with voting power),
voluntarily agrees to issue to a “person” or a “group” (as defined above) in
such a transaction, securities aggregating (when combined with securities owned
by such person or group immediately prior to such transaction) 35% or more, but
less than a majority, of the combined voting power of the Company’s then
outstanding securities (but this exception shall not apply to any subsequent
transfer, except to the extent agreed to by the Company, in writing, at the time
such securities are issued); (iii) the consummation of a merger, consolidation,
share exchange or similar form of corporate transaction involving the Company or
any affiliate that requires the approval of the Company’s stockholders
(excluding a corporate transaction involving solely the Company and its
affiliates) (a “Business Combination”), unless the stockholders immediately
prior to such Business Combination own more than 50% of the total voting power
of the successor corporation resulting from such Business Combination or a
majority of the board of directors of the successor corporation were Incumbent
Directors immediately prior to such Business Combination; (iv) the stockholders
of the Company approve a sale of all or substantially all of the Company’s
assets and such sale is consummated; or (v) the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company.
Notwithstanding the foregoing, to the extent any amount constituting
“nonqualified deferred compensation” subject to Section 409A would become
payable under an Award by reason of a Change in Control, it shall become payable
only if the event or circumstances constituting the Change in Control would also
constitute a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the Company’s assets, within
the meaning of subsection (a)(2)(A)(v) of Section 409A and the guidance
thereunder.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Compensation Committee of the Board.

“Company”: The Hanover Insurance Group, Inc., a corporation established under
the laws of the State of Delaware.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

“Disability”: With respect to members of the Board, the inability to engage in
any substantial gainful activity by reason of a medically determinable physical
or mental impairment which can be expected to result in death or which can be
expected to last for a continuous period of not less than twelve (12) months.

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is engaged by the Company or its Affiliates in a
capacity described in Section 5. If a Participant’s employment or other service
relationship is with an Affiliate and that entity ceases to be an Affiliate, the
Participant’s Employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates.

“Full Value Award”: An Award other than a Stock Option.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO.

“Participant”: A person who is granted an Award under the Plan.



--------------------------------------------------------------------------------

“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable (whether by reference to audited financials, ratings
or surveys prepared by an unaffiliated rating or survey service, or otherwise)
measure of performance relating to any or any combination of the following
(measured either absolutely or by reference to an index or indices and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project, individual or geographical
basis or in combinations thereof): sales; revenues; assets; expenses; earnings
before or after deduction for all or any portion of interest, taxes,
depreciation, amortization, or capital gains or losses, determined on the basis
of operations, continuing operations or otherwise and on an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; productivity improvements; capital expenditures; cash flow; stock price;
stockholder return; economic value added; increase in surplus; sales of
particular products or services; development of business goals; customer
acquisition, satisfaction or retention; service levels or standards; leadership
effectiveness; business development; or the occurrence of, or participation in
the negotiation or effectuation of, any of: acquisitions and divestitures (in
whole or in part), joint ventures and strategic alliances, spin-offs, split-ups
and the like, reorganizations, or recapitalizations, restructurings, financings
(issuance of debt or equity) or refinancings. A Performance Criterion and any
targets with respect thereto determined by the Administrator need not be based
upon an increase, a positive or improved result or avoidance of loss. To the
extent consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m), the Administrator may provide in
the case of any Award intended to qualify for such exception that one or more of
the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, unusual or infrequent events, realized investment gains or losses,
acquisitions or dispositions, reserve changes, catastrophes, accounting changes
and restructuring expenses) occurring during the performance period that affect
the applicable Performance Criterion or Criteria.

“Plan”: The Hanover Insurance Group, Inc. 2006 Long-Term Incentive Plan as from
time to time amended and in effect.

“Prior Plan”: The Allmerica Financial Corporation Amended Long-Term Stock
Incentive Plan as in effect prior to May 16, 2006.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“Retirement”: With respect to members of the Board, retirement pursuant to a
retirement policy then in effect for members of the Board.

“Section 162(m)”: Section 162(m) of the Code.

“Section 409A”: Section 409A of the Code.

“Share Limit”: The limit described in Section 4(a).

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in shares of Stock of equivalent value) equal to the excess of the fair market
value of the shares of Stock subject to the right over the fair market value of
such shares at the date of grant.

“Stock”: Common Stock of the Company, par value $ 0.01 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.